Title: To George Washington from William Graves, 28 August 1789
From: Graves, William
To: Washington, George



sir
Norfolk Augt 28. 1789

I have the honor to address you on the Subject of an Appointment, under the Government of the united States. Previous to it I wish to make you Acquainted in what Capacity I have Acted under the State Government. I had an Appointment of Searcher at the port of Norfolk the year 1786 in which capacity I was continued till August 1789 and I flatter myself, I have executed the duties of it with propriety—which will appear by the enclosed reccommendation from the hono. the Executive, and under whose inspection I was more immediatly subjected, with those considerations I trust you will determine if I merit your patronage if any post should offer worthy my attention I shall partake of it I am with deference Your Most Obedient servant

Wm Graves

